Citation Nr: 1721815	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  08-23 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with degenerative changes at L4-5 and L5-S1 for the period from November 9, 2005, to May 8, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1982 to July 1986, October 2001 to November 2002, and from June 2003 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing is of record.

In January 2013, the Board denied the increased rating claim now on appeal.  The Veteran appealed the Board's January 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Order, the Court vacated the January 2013 Board decision, to the extent that it denied an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with degenerative changes at L4-5 and L5-S1, and remanded the matter to the Board for development consistent with the parties' October 2013 Joint Motion for Partial Remand (Joint Motion).

In October 2014, the Board again adjudicated the increased rating claim.  At that time, the Board determined that from November 9, 2005, to May 8, 2011, a rating in excess of 10 percent was not warranted, and that for the period from May 9, 2011, a 20 percent rating was for assignment.  The Veteran again appealed the Board's October 2014 decision to the Court.  In a May 2015 Order, the Court vacated the October 2014 Board decision, to the extent that it denied, for the period from November 9, 2005, to May 8, 2011, an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with degenerative changes at L4-5 and L5-S1, and remanded the matter to the Board for development consistent with the parties' April 2015 Joint Motion.  The 20 percent rating assigned by the Board, effective from May 9, 2011, in October 2014, is not here on appeal.

In August 2015, the Board again adjudicated the increased rating claim.  At that time, the Board still determined that from November 9, 2005, to May 8, 2011, a rating in excess of 10 percent was not warranted.  The Veteran again appealed the Board's August 2015 decision to the Court.  In a December 2016 Order, the Court vacated the August 2015 Board decision, to the extent that it denied, for the period from November 9, 2005, to May 8, 2011, an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with degenerative changes at L4-5 and L5-S1, and remanded the matter to the Board for development consistent with the parties' December 2016 Joint Motion.  At this time, the Court also dismissed the appeal as to entitlement to service connection for a right knee disability.


FINDING OF FACT

For the period from November 9, 2005, to May 8, 2011, the Veteran's service-connected left lower extremity radiculopathy was manifested by continued pain, burning, and numbness; symptoms consistent with moderate incomplete paralysis. Moderately severe incomplete paralysis, severe incomplete paralysis and marked muscular atrophy have not been shown.


CONCLUSION OF LAW

For the period from November 9, 2005, to May 8, 2011, the criteria for a rating of 20 percent, but no higher, for the Veteran's service-connected radiculopathy of the left lower extremity have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claim of entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with degenerative changes at L4-5 and L5-S1 for the period from November 9, 2005, to May 8, 2011 has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision regarding this claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.	Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7 (2016).  The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating). 

The Veteran's left lower extremity radiculopathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520.  Under the DC 8520 criteria, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a. 

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza, 7 Vet. App. 498. 

The Veteran asserts that a higher rating is warranted for the service-connected radiculopathy of the left lower extremity.  The RO assigned a 10 percent for the period between November 9, 2005 and May 8, 2011, and 20 percent from May 9, 2011, thereafter, under Diagnostic Code 8520. 

Upon review of all the evidence of record, both lay and medical, the Board finds that, for the period between November 9, 2005 and May 8, 2011, the weight of the evidence demonstrates that the symptoms and impairment resulting from the service-connected radiculopathy of the left lower extremity more nearly approximates a 20 percent rating.  The weight of the evidence shows that for the period between November 9, 2005 and May 8, 2011, the service-connected radiculopathy of the left lower extremity is productive of moderate incomplete paralysis with moderate symptoms and impairment. 

In 2005 and 2006, the Veteran received emergency room treatment for symptoms including sciatica, and complaints of numbness in the toes.

In March 2006, the Veteran was afforded a VA examination for his claim.  The Veteran complained of nerve disease which resulted in pain traveling from the back to the left leg and both hips which affected his ability to walk upright and normally.  The Veteran stated that peripheral nerve pain occurred four times per day and each time lasted for about 30 minutes.  The Veteran described the pain as burning and aching in nature.  The Veteran also complained of daily back spasms that radiated down his leg, causing a numbing pain in his left foot.  The Veteran's motor and sensory function were found to be within normal limits with 2 plus reflexes at the knee and ankle.  The Veteran was diagnosed with no radiculopathy with equivocal left sciatica and degenerative change of L4-L5. 

In February 2009, the Veteran saw his private physician regarding his back pain.  The Veteran described his pain as severe and worsening spasms.  In April 2009, the Veteran saw his private physician again for his pain.  The physician noted that deep tendon reflexes were symmetrically decreased in the knee and ankle and that there was no muscle loss.  The Veteran stated that he feared episodes of falling because of an unstable feeling.  The Veteran also described feelings of weakness and numbness associated with stumbling in his left leg.  In March 2010, the Veteran saw his private physician again for pain.  The Veteran complained of severe back pain with spasms and that his left lateral foot and great toe were numb.  The physician noted that the Veteran had a slow gait with no paresthesia.

In May 2011, the Veteran was afforded another VA examination for his claim.  The Veteran complained of pain that radiated to his hip with tingling down the back of the left leg.  The Veteran stated that he felt numbness in his calf and tingling to pain in left feet and toes.  The Veteran also stated that during flare-ups, he could not walk without debilitating pain in his back and feet.  The examiner noted that the Veteran walked with an antalgic gait due to hip and lower back pain.  The examiner also noted that the Veteran's walking was unsteady.  Motor function was found to be within normal limits; however, left sensory function for the sciatic nerve was decreased.  The peripheral nerve exam revealed neuritis.  Reflexes were 2 plus at the knee and ankle.  The Veteran was diagnosed with lumbar spine intervertebral disc syndrome involving the left sciatic nerve.  The examiner stated that the effect of the condition on Veteran's usual occupation was no prolonged walking, sitting, or standing, trouble with climbing stairs, and no heavy lifting or repetitive bending over.  The effect of the condition on Veteran's daily activity was no prolonged sitting and trouble with doing yard work.  
  
In August 2012, the Veteran testified at a videoconference hearing.  The Veteran stated that pain associated with his service-connected disorder was sometimes excruciating and debilitating.  The Veteran added that the pain was so severe at times that he had fallen on the floor and required emergency room care.  The Veteran stated that the therapy he received for sciatica was more appropriate for someone who had moderate or moderately severe sciatica.  

The Board finds that for the period between November 9, 2005 and May 8, 2011, a rating of 20 percent, but no higher, is warranted.  Diagnostic Code 8520 provides for a 20 percent rating where the evidence shows disability comparable to at least moderate incomplete paralysis of the sciatic nerve.  The Board notes that the Veteran is competent to report symptoms of his radiculopathy of the left lower extremity, as doing so requires only personal knowledge.  See Layno, 6 Vet. App. 465 at 469.  The record contains statements by the Veteran that note the Veteran's symptomatology and condition.  Moreover, the Veteran's reports of his symptoms in the medical evidence are consistent throughout the rating period on appeal and describe his manifestations.  Here, the evidence shows that, throughout the rating period, the Veteran's radiculopathy of the left lower extremity was manifested by numbness, pain, burning, trouble walking, impaired mobility, abnormal gait, and some sensory loss.  Therefore, the Board finds that during the rating period on appeal the Veteran's radiculopathy of the left lower extremity manifested to a severity more closely approximating that contemplated by a moderate incomplete paralysis under DC 8520, warranting a 20 percent evaluation.  A higher evidence of 40 percent is not warranted because the symptoms are wholly sensory.  A higher evaluation of 60 percent is not warranted because there is no evidence of atrophy, as is required for such a rating.  And for the sake of completeness, complete paralysis required for an 80 percent rating has never been indicated. 

The Veteran is also credible in his belief that he is entitled to higher ratings.  
However, the Veteran is not competent to offer a medical opinion, for example, as to the relative severity of his neurological symptoms of the left lower extremity, to include whether he has incomplete or complete paralysis of the sciatic nerve warranting a rating in excess of 20 percent, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  As discussed above, the VA examinations reveal that, throughout the rating period on appeal the Veteran's radiculopathy of the left lower extremity has resulted in symptoms of a moderate degree with no muscle atrophy.  Such manifestations warrant a rating of 20 percent, but no higher, under the relevant rating criteria for the reasons stated above.

The Board has considered whether a higher rating is warranted under Diagnostic Codes 8620 and/or 8720, which provide ratings for neuritis and neuralgia of the sciatic nerve, respectively.  Although the Veteran has been diagnosed with neuritis, the maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate incomplete paralysis.  38 C.F.R. § 4.123.  The Veteran has not been diagnosed with neuralgia.  Accordingly, Diagnostic Codes 8620 and 8720 are not for application in the present case.

Therefore, all potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Thus, the Board finds that a higher disability rating of 20 percent for the Veteran's left lower extremity radiculopathy is granted for the period between November 9, 2005 and May 8, 2011.

III.	Extraschedular Considerations

The Board has also considered whether the Veteran's left lower extremity radiculopathy present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1)(2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As radicular pain and numbness are symptoms that are contemplated by the applicable rating criteria and, indeed, were symptoms considered in awarding the ratings currently assigned, the Board finds that the rating criteria are adequate to evaluate the Veteran's disabilities and that referral of those claims for extraschedular consideration is not warranted.  Id.  

IV.	Total Disability Based on Individual Unemployability

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirements in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  Id.  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F. 3d 1106 (Fed. Cir. 2009).  The Board notes that the Veteran is still employed and has not made a claim for TDIU.  Thus, the Board need not consider such a claim.


ORDER

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with degenerative changes at L4-5 and L5-S1 for the period from November 9, 2005, to May 8, 2011, is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


